DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
There are no Information Disclosure Statements (IDS) of record.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-10, 12-13, and 15-20 are pending. Claims 1, 19, and 20 are independent claims. Claim 14 has been cancelled. Claims 1, 12-13, 16-17, 19, and 20 are amended. This Non-Final is in response to the “Request for Continued Examination with Amendments and Remarks” received on 7/22/2022.



Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 7/22/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. 
	Office Note: Claim 14 has been cancelled, therefore any rejection or objection pertaining thereupon is now considered moot.
With respect to the claim rejections of Claims 1-10 and 12-20 under 35 U.S.C. § 102, applicants “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant remarks “Beaurepaire does not anticipate all the limitations of amended independent claim 1. For example, the cited references do not anticipate, disclose, or describe, "comparing, by the computing system, the actual route and the recommended route to determine an amount of trip improvement based on the first unit of measurement associated with the user," "determining, by the computing system, whether the amount of trip improvement exceeds a threshold value," and "in response to determining that the amount of trip improvement exceeds the threshold value, transmitting, by the computing system, a recommendation to a computing device associated with a user, the recommendation including information associated with the amount of trip improvement based on the first unit of measurement associated with the user" as recited by amended independent claim 1” and the Office respectfully disagrees.
It remains the Office’s stance that the cited prior art clearly anticipates the claims, as currently presented and mapped out below.
First, Beaurepaire discloses “comparing, by the computing system, the actual route and the recommended route to determine an amount of trip improvement based on the first unit of measurement associated with the user” [Beaurepaire, ¶ 0061 and 0078] where it states “In one embodiment, the system 100 can surface the description and explanation as a visual or graphic comparison such that the optimal computed navigation route and the most relevant historical route are rendered side-by-side or as an overlay (e.g., one route being visible in the background and the other one as an overlay so that the user can quickly compare the two). In one embodiment, the system 100 can surface the description or explanation in an audible form (e.g., “the optimal route includes 1.8 km of walking, which is similar to yesterday's walk to the concert hall”). In one instance, the system 100 can also determine whether someone and/or who was traveling with the user during a historical route such that it can later surface that information along with the description or explanation (e.g., “this route is similar in length and duration to the one you took 2 weeks ago with Marc”). It remains the Office’s stance that here, it clearly discloses that there is a comparison based on two routes, one historical and one optimal, and further there is a measured improvement of health. (The cited prior art states many different types of improvements, this “health” merely fits this cited example. Therefore the Office's respectfully disagrees with applicant’s arguments.
Secondly, “determining, by the computing system, whether the amount of trip improvement exceeds a threshold value”, the cited prior art clearly measures the ‘health” and compares it to known distances and thus cites this as a measurable improvement. Once again, “health” is merely the example being used, as many other examples of improvements are stated in the cited prior art [Beaurepaire, ¶ 0061 and 0078]. Therefore the Office's respectfully disagrees with applicant’s arguments.
Thirdly, “in response to determining that the amount of trip improvement exceeds the threshold value, transmitting, by the computing system, a recommendation to a computing device associated with a user, the recommendation including information associated with the amount of trip improvement based on the first unit of measurement associated with the user" as recited by amended independent claim 1” is clearly anticipated by the cited prior art as stated above and mapped out below. The cited prior art clearly discloses “he system 100 surfaces (e.g., via a UE 101 and/or an application 109) a description or explanation of the correlation between the most relevant historical route (i.e., highest ranked) and the optimal computed navigation route. In one instance, the system 100 can surface the description or explanation as a human readable explanation (e.g., “this route is only 200 meters (m) longer than the route you walked last Sunday through the park,” or “this is route is similar in length and time to your general walking commute to work,” etc.). In one embodiment, the system 100 can surface the description and explanation as a visual or graphic comparison such that the optimal computed navigation route and the most relevant historical route are rendered side-by-side or as an overlay (e.g., one route being visible in the background and the other one as an overlay so that the user can quickly compare the two). In one embodiment, the system 100 can surface the description or explanation in an audible form (e.g., “the optimal route includes 1.8 km of walking, which is similar to yesterday's walk to the concert hall”). In one instance, the system 100 can also determine whether someone and/or who was traveling with the user during a historical route such that it can later surface that information along with the description or explanation (e.g., “this route is similar in length and duration to the one you took 2 weeks ago with Marc”)” [Beaurepaire, ¶ 0061 and 0078]. Therefore the Office's respectfully disagrees with applicant’s arguments.
Applicant further remarks “While Beaurepaire describes generating an optimal route that is familiar to a user, it does not anticipate determining, based on a threshold, whether to transmit the route to the user” and the Office respectfully disagrees. The Office asks applicant how, based on the above examples, are not every optimized path suggested for the user? If there is no threshold, how would the cited prior art recommend paths with walks that are compared to know travels, and not all known travels? It remains the Office’s stance that the cited prior art clearly anticipates the claimed subject matter, as currently presented. Therefore the Office's respectfully disagrees with applicant’s arguments.
Applicant further argues that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Non-Final
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Objections
Claims 13 have typographical errors that need to be corrected. 
Claim 13 states “route to to” and this appears to be a typo.
This Office suggests going through all claims and looking for similar errors as the above listed errors, as the above list was exemplary in nature and by no means exhaustive.  Appropriate action is required.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12-13 and 15-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites accessing, selecting, generating, determining, comparing, and transmitting a recommendation.
The limitations of accessing, selecting, generating, determining, comparing, and transmitting a recommendation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computing device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the computing device” language, “accessing, selecting, generating, determining, comparing, and transmitting a recommendation” in the context of this claim encompasses the user manually steps of making a decision about a route for a vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to perform the accessing, selecting, generating, determining, comparing, and transmitting a recommendation steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of accessing, selecting, generating, determining, comparing, and transmitting a recommendation) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the accessing, selecting, generating, determining, comparing, and transmitting a recommendation steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claim(s) 2-10, 12-13, and 15-18, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claim 1.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling a vehicle with the recommendation. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of abstract idea and into the realm of a statutory category.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12-13, and 15-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Beaurepaire et al. (United States Patent Publication 2021/0341300).
With respect to Claim 1: Beaurepaire discloses “A computer-implemented method for identifying route improvements for a user” [Beaurepaire, Abstract]; 
“the method comprising: accessing, by a computing system comprising one or more processors” [Beaurepaire, ¶ 0006-0008]; 
“historical trip information associated with the user” [Beaurepaire, ¶ 0033-0061]; 
“selecting, by the computing system, one or more trips represented in the historical trip information” [Beaurepaire, ¶ 0033-0061]; 
“the one or more trips comprising data describing an origination point, a destination point, and an actual route traveled between the origination point and the destination point” [Beaurepaire, ¶ 0024]; 
“generating, by the computing system, a recommended route from the origination point to the destination point associated with the one or more trips” [Beaurepaire, ¶ 0033-0061];
“accessing, by the computing system, user profile data for the user” [Beaurepaire, ¶ 0033-0061];
“determining, by the computing system and based on the user profile data, a first unit of measurement associated with the user” [Beaurepaire, ¶ 0033-0061]; 
“comparing, by the computing system, the actual route and the recommended route to determine an amount of trip improvement based on the first unit of measurement associated with the user” [Beaurepaire, ¶ 0024-0061]; 
“determining, by the computing system, whether the amount of trip improvement exceeds a threshold value” [Beaurepaire, ¶ 0024-0061]; 
“and in response to determining that the amount of trip improvement exceeds the threshold value, transmitting, by the computing system, a recommendation to a computing device associated with a user” [Beaurepaire, ¶ 0024-0061]; 
“the recommendation including information associated with the amount of trip improvement based on the first unit of measurement associated with the user” [Beaurepaire, ¶ 0024-0061].
With respect to Claim 2: Beaurepaire discloses “The computer-implemented method of claim 1, wherein selecting, by the computing system, one or more trips represented in the historical trip information further comprises: selecting, by the computing system, a most recent trip associated with the user” [Beaurepaire, ¶ 0033 and 0060].
With respect to Claim 3: Beaurepaire discloses “The computer-implemented method of claim 1, wherein selecting, by the computing system, one or more trips represented in the historical trip information further comprises: determining, by the computing system, a target time period; and identifying, by the computing system, one or more trips that occurred during the target time period” [Beaurepaire, ¶ 0047 and 0061].
With respect to Claim 4: Beaurepaire discloses “The computer-implemented method of claim 1, wherein selecting, by the computing system, one or more trips represented in the historical trip information further comprises: analyzing, by the computing system, the historical trip information to identify a commute associated with the user” [Beaurepaire, ¶ 0024-0061]; 
“selecting, by the computing system, a plurality of trips represented in the historical trip information associated with the commute associated with the user” [Beaurepaire, ¶ 0024-0061]; 
“and calculating, by the computing system, an average commute route based on the plurality of trips” [Beaurepaire, ¶ 0024-0061].
With respect to Claim 5: Beaurepaire discloses “The computer-implemented method of claim 1, further comprising: determining, by the computing system and for the one or more trips, a mode of transportation associated with the actual route” [Beaurepaire, ¶ 0024-0061].
With respect to Claim 6: Beaurepaire discloses “The computer-implemented method of claim 5, wherein the mode of transportation includes one of an automobile, public transportation, walking, and bicycling” [Beaurepaire, ¶ 0024-0061].
With respect to Claim 7: Beaurepaire discloses “The computer-implemented method of claim 5, wherein the mode of transportation is determined based on the actual route traveled and a speed associated with one or more portions of the actual route” [Beaurepaire, ¶ 0024-0061].
With respect to Claim 8: Beaurepaire discloses “The computer-implemented method of claim 1, wherein a recommended route from the origination point to the destination point associated with the one or more trips further comprises: generating, by the computing system, a plurality of recommended routes, each recommended route associated with a different mode of transportation” [Beaurepaire, ¶ 0024-0061].
With respect to Claim 9: Beaurepaire discloses “The computer-implemented method of claim 8, wherein the actual route is associated with a first mode of transportation and one respective recommended route in the plurality of recommended routes is associated with a second mode of transportation” [Beaurepaire, ¶ 0024-0061].
With respect to Claim 10: Beaurepaire discloses “The computer-implemented method of claim 9, wherein the first mode of transportation is different from the second mode of transportation” [Beaurepaire, ¶ 0024-0061].
With respect to Claim 12: Beaurepaire discloses “The computer-implemented method of claim 1, wherein comparing, by the computing system, the actual route and the recommended route to determine an amount of trip improvement based on the first unit of measurement associated with the user further comprises: calculating, by the computing system, a first amount associated with the actual route using the first unit of measurement” [Beaurepaire, ¶ 0024-0061];
“calculating, by the computing system, a second amount associated with the recommended route using the first unit of measurement” [Beaurepaire, ¶ 0024-0061]; 
“and determining, by the computing system, a difference between the first  amount and the second amount” [Beaurepaire, ¶ 0024-0061].
With respect to Claim 13: Beaurepaire discloses “The computer-implemented method of claim 12, wherein comparing, by the computing system, the actual route and the recommended route to determine an amount of trip improvement based on the first unit of measurement associated with the user further comprises” [Beaurepaire, ¶ 0024-0061]; 
“in response to determining that the amount of trip improvement does not exceed a threshold value, selecting, by the computing system, a second unit of measurement and measuring the difference between the actual route and at least one recommended route using the second unit of measurement” [Beaurepaire, ¶ 0024-0061].
With respect to Claim 15: Beaurepaire discloses “The computer-implemented method of claim 1, wherein the first unit of measurement is one of distance, cost, time, calories consumed, and carbon produced” [Beaurepaire, ¶ 0024-0061].
With respect to Claim 16: Beaurepaire discloses “The computer-implemented method of claim 1, wherein transmitting, by the computing system, a recommendation for display to a user including information associated with the amount of trip improvement based on the first unit of measurement associated with the user further comprises: transmitting, by the computer system, an electronic message to a computing system associated with the user for display” [Beaurepaire, ¶ 0024-0061, 0128, and 0140].
With respect to Claim 17: Beaurepaire discloses “The computer-implemented method of claim 1, wherein transmitting, by the computing system, a recommendation for display to a user including information associated with the  amount of trip improvement based on the first unit of measurement associated with the user further comprises: transmitting, by the computer system, the recommendation for display in a navigation application running on a computing device associated with the user” [Beaurepaire, ¶ 0024-0061, 0128, and 0140].
With respect to Claim 18: Beaurepaire discloses “The computer-implemented method of claim 1, wherein the recommendation is transmitted in response to a search query received from the computing device associated with the user” [Beaurepaire, ¶ 0024-0061, 0128, and 0140].
With respect to Claim 19: all limitations have been examined with respect to the method in claims 1-10, 12-13, and 15-18. The system taught/disclosed in claim 19 can clearly perform the method of claims 1-10, 12-13, and 15-18. Therefore claim 19 is rejected under the same rationale.
With respect to Claim 20: all limitations have been examined with respect to the method in claims 1-10, 12-13, and 15-18. The medium taught/disclosed in claim 20 can clearly perform the method of claims 1-10, 12-13, and 15-18. Therefore claim 20 is rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669